Citation Nr: 0112949	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for mental illness.

2.  Entitlement to service connection for Crohn's disease.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 13, 1978 to 
October 23, 1978 with 27 days lost under 10 U.S.C. § 972 from 
September 11, 1978 to October 7, 1978.  He has reported 
additional time in the Army National Guard.  There is no 
indication that records have sought from that period of time.

The veteran filed a claim in December 1999 for service 
connection for mental illness and Crohn's disease.  This 
appeal arises from the January 2000 rating decision from the 
Baltimore, Maryland Regional Office (RO) that denied the 
veteran's claim for service connection for mental illness and 
for Crohn's disease.  A Notice of Disagreement was filed in 
January 2000 and a Statement of the Case was issued in 
February 2000.  A substantive appeal was filed in February 
2000 with a request for a hearing before a Member of the 
Board in Washington, DC.  A hearing at the RO before a local 
hearing officer was scheduled in February 2000, to which the 
veteran failed to appear.

The Board additionally notes that a hearing was scheduled in 
Washington, DC before a member of the Board in March 2001 
pursuant to the veteran's request on the February 2000 
substantive appeal.  In January 2001, the veteran indicated 
that he was currently in prison and his maximum out date was 
2005.  He reported that he would be unable to attend the 
hearing as scheduled.  By letter in February 2001, the 
veteran was notified that the Board would be unable to 
postpone the hearing until 2005.  The veteran failed to 
report for the hearing scheduled in March 2001, therefore, 
this case is being processed as though the hearing request 
has been withdrawn.  See 38 C.F.R. § 20.702.


REMAND

As an initial matter, it is noted that the veteran has 
submitted evidence of treatment for depression in October 
1996 as well as evidence of recent treatment for Crohn's 
disease. 

During the pendency of this claim, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [hereinafter referred to as 
the Act], which made several changes to Chapter 51 of Title 
38, United States Code.  In particular, it revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  With regard 
to the duty to assist, VA must obtain relevant private and VA 
medical records and provide the veteran with VA examinations, 
where, as in this case, such examinations may substantiate 
entitlement to the benefit sought.  The veteran's 
representative has requested that any development indicated 
under this new law be accomplished.

In this case, it appears that the service medical records 
located in the claims file are photocopies.  The source of 
the records is unclear.  Additionally, it is not clear 
whether there may be medical records associated with Army 
National Guard duty that reportedly lasted until 1984.  
Further, the veteran contends that he had treatment for the 
claimed disabilities at issue while in service in 1978 at 
Fort Dix.  Records on file reveal only treatment secondary to 
seizures.  An earlier claim for service connection was made, 
and records requests on file seem to be for records related 
to this incident.  Therefore, an attempt should be made to 
obtain originals of the veteran's service medical records, 
which should include any records from Fort Dix.

Additionally, records of the veteran's treatment for the 
claimed disabilities at issue should be obtained.  In this 
regard, the veteran has indicated that he had treatment from 
Cambridge Hospital in Cambridge, Maryland, from either 1990 
or 1996, and from Easton Hospital in Easton, Maryland since 
1984.  Additionally, located in the claims file are treatment 
records from Dorchester General Hospital in Cambridge, 
Maryland; Washington County Hospital Association; and 
Somashekhar V. Bellary, M.D., any additional treatment 
records from these facilities should be also be obtained.  
Further, the veteran should be notified regarding submitting 
additional treatment records for the claimed disabilities at 
issue, including any prison treatment records or other 
private treatment. 

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should make an attempt to 
secure the originals of the veteran's 
service medical records through official 
channels.  This should include any 
records from Fort Dix from 1978.  The 
results of all searches should be fully 
documented by the appropriate official, 
in light of the provisions of the 
Veterans Claims Assistance Act.  An 
attempt to obtain any additional records 
from Army National Guard duty, reportedly 
lasting to 1984 should be obtained.  The 
assistance of the appellant should be 
solicited as needed to obtain those 
records.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a mental illness, including 
depression, and Crohn's disease since 
service and for which records have not 
already been obtained.  After securing 
the necessary release(s), the RO should 
obtain these records, including from 
Cambridge Hospital in Cambridge, 
Maryland; Easton Hospital in Easton, 
Maryland, including records from 1984; 
Dorchester General Hospital in Cambridge, 
Maryland; Washington County Hospital 
Association; and Somashekhar V. Bellary, 
M.D., (again, to the extent it is 
indicated records are not on file.)

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination 
regarding the claim for service 
connection for a mental illness, and a 
gastrointestinal examination regarding 
the claim for service connection for 
Crohn's disease.  In this regard, it is 
noted that the veteran appears to 
currently be in prison.  Therefore, if it 
is not possible to schedule him for an 
examination, the case should be sent for 
a psychiatric medical opinion and for a 
gastrointestinal medical opinion, based 
on the evidence of record).  (It is noted 
that an attempt may be made to see if the 
Correctional Facility could conduct 
examinations for the VA.)  The claims 
folder should be made available to the 
examiners/medical professionals for 
review prior to an examination(s) and/or 
entry of any opinion(s).  

If the veteran attends an examination, it 
must encompass a detailed review of the 
veteran's relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the date of onset of the 
disability for which the veteran seeks 
service connection.


Psychiatric examination 
For either an in person examination or 
medical opinion, the medical professional 
should determine all of the veteran's 
current psychiatric diagnoses and opine 
whether it is at least as likely as not 
that a current psychiatric disability had 
its onset during the veteran's service.  
The underlined standard of proof should 
be utilized in formulating a response.

The physician should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

Gastrointestinal examination 
For either an in person examination or 
medical opinion, the medical professional 
should determine whether it is at least 
as likely as not that the veteran's 
current Crohn's disease had its onset 
during the veteran's service.  The 
underlined standard of proof should be 
utilized in formulating a response.

The physician should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



